DETAILED ACTION
Claims 1-8 and 10-11 are pending, and claims 8 and 10-11 are currently under review.
Claims 1-7 are withdrawn.
Claim 9 is cancelled.
Claim 11 is newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/08/2021 has been entered.

Response to Amendment
The amendment filed 4/08/2021 has been entered.  Claims 1-8 and 10, and newly submitted claim(s) 11, remain(s) pending in the application.  

Election/Restrictions
Claim 8 is allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 9/24/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  
Claim 10, directed to a part comprising the alloy of claim 8, is no longer withdrawn as it requires all the limitations of claim 8.
Claims 1-7, directed to a method of making a copper-silver alloy, are still withdrawn from further consideration because they do not require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.  Applicant may cancel the noted claims or take other appropriate action (37 CFR 1.144).  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 11 recites that the average crystal grain size is “small to such a degree that no grain boundaries can be recognized on scanning electron microscope photographs.”  This is indefinite because it is unclear as to what size is particularly required by the instant claim scope.  
For example, SEM resolution is well known to differ based on the specific machine.  SEM resolution has also been known to improve with new technological advances.  Thus, one specific make or model of SEM may be able to resolve grain boundary sizes that another make or model cannot.  Thus, it is unclear to the examiner as to what further size limitation is required by the instant claim.  
Furthermore, applicants specifically note in the specification that the crystal grains are greater than 10 nm [0060 spec. as filed].  However, it is well known that modern SEM can be capable of achieving a resolution of as small as 0.1 nm.  Thus, it is further unclear to the examiner as to what specific size is required by the instant claim.

Allowable Subject Matter
Claim 8 is allowable.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 8 is directed to a binary Cu-Ag alloy having a specific crystal structure as claimed.  There is no prior art that teaches or suggests the aforementioned limitations together.
The closest prior art of record is Strehle et al. or Shafiei et al. as relied upon in the previous office actions.  However, applicants’ arguments filed 4/08/2021 are persuasive, such that the disclosures of Strehle et al. or Shafiei et al. cannot be said to meet the instant claims.
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments, filed 4/08/2021, specifically regarding the particular method of manufacturing the claimed alloy have been fully considered but they are not persuasive.
Applicant argues that the manufacturing method of the instant invention is significant and achieves some specific structure, such that the prior art does not meet the claimed alloy because the prior art fails to teach the inventive manufacturing method.  The examiner cannot concur.  It is noted that the features upon which applicant relies (i.e., specific manufacturing parameters) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Since the instant claims merely require an alloy composition and structure with no other limiting features/limitations, the examiner cannot concur with applicants.  It is particularly noted that applicant relies on MPEP 2113 to allege the significance of the manufacturing method of the instant invention.  However, MPEP 2113 pertains to product-by-process claims, which are not even recited in the instant limitations.  Therefore, applicants’ arguments regarding this point are entirely moot because the instant claims do not even recite product-by-process limitations.
All other arguments made by applicant in the response filed 4/08/2021 are persuasive.  Therefore, the pertinent rejections over Strehle et al. or Shafiei et al. have been withdrawn.

Conclusion
Claims 8 and 10 are allowable.
Claims 1-7 are withdrawn.
Claim 11 is rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-F: 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A WANG/Examiner, Art Unit 1734